Citation Nr: 1314911	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for functional bowel syndrome. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 10 percent evaluation for functional bowel syndrome and denied service connection for a chronic mouth condition, to include swelling and losing teeth.  In December 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal for his gastrointestinal (GI) disorder only in January 2007.

In November 2010, the Board remanded the Veteran's claim of entitlement to an increased rating for his GI disorder to the Appeals Management Center (AMC) to schedule the Veteran for his requested Travel Board hearing.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As the Veteran is challenging the disability rating assigned for his GI disorder, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, ___Vet. App.___, No. 10-1785, 2013 WL 1224810 (Vet. App. Mar. 27, 2013).  

The Board also notes that records show a 100 percent combined service-connected disability rating is assigned effective from July 27, 2011, and that VA regulations provide that a TDIU may be assigned only when the service-connected disability rating is less than total.  See 38 C.F.R. § 4.16(a) (2012).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  The Board finds that service connection in this case is established for more than one disability and entitlement to a TDIU is appropriately addressed as a separate issue on appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board finds that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim for an increased rating for functional bowel syndrome and adjudication of the inferred claim for TDIU.

With regard to the increased rating claim, the Veteran was last examined in November 2005.  At that time, he was diagnosed with functional bowel disturbance and diverticulosis.  VA treatment records since that time indicate that the Veteran has been tested for various other GI disorders, including ulcerative colitis and Crohn's Disease.  Although there is no confirmed diagnoses of an inflammatory bowel disease in the current treatment records, the Board finds that these suspicious findings reflect a possible worsening since the November 2005 VA examination and warrant a new VA examination.  Additionally, the Veteran now claims that his GI symptoms have increased to the point of interfering with his employment.  See VA treatment records, August 2010, September 2010; BVA hearing transcript, August 2011.  In light of this evidence showing a possible worsening of his service-connected disability, the Board finds that the case must be remanded to afford the Veteran a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The Board further notes that the Veteran's hearing testimony and a March 2011 letter from his VA gastroenterologist indicate that the Veteran is now being treated for his GI symptoms at the VA Medical Center (VAMC) in Durham.  However, all recent VA treatment records in the claims file are from the Salisbury VAMC.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2012).  Therefore, on remand, the AMC must obtain any relevant treatment records from the Durham VAMC.

Finally, the Veteran claims that he is unemployable at least in part due to his service-connected GI disability.  The Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, 22 Vet. App. 447.  The Veteran's hearing testimony, as well as VA treatment records, indicate that his GI symptoms may impact his employability.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

VA Training Letter 10-07 provides guidance for rating purposes.  The letter additionally provides that an examiner should be requested to provide an opinion as to whether or not a Veteran's service-connected disability(ies) render him or her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.

While the Veteran has been afforded a previous VA examination to address his GI symptoms, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  For the reasons described above, the Veteran's claims for an increased rating for functional bowel syndrome and a TDIU must be remanded for a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all VA facilities at which he has received treatment at any time from September 2005 to the present.  Thereafter, attempt to obtain and associate with the claims file any outstanding VA treatment records from the Durham VAMC, particularly relating to his GI consultations, and any other VA facilities identified by the Veteran. 

If the AMC is unable to secure any VA treatment records, it must notify the Veteran and his attorney and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2. Thereafter, the Veteran should be scheduled for an appropriate VA compensation examination for an opinion as to the current severity of his functional bowel disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed and the examiner should discuss all relevant VA treatment records.  

The examiner should address (1) all manifest symptoms associated with the service-connected functional bowel syndrome disability, to include any ulcerative colitis, Crohn's Disease, inflammatory bowel disease, or other GI disorders found to have developed as a result of his service-connected functional bowel syndrome; and (2) whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  A complete rationale must be provided for any opinion provided.

3. After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an increased rating for functional bowel syndrome should be readjudicated.  Thereafter, the claim for TDIU should be adjudicated.  If either of the claim remains denied, a statement of the case/supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


